ORDER WITHDRAWING OPINION AND SETTING ORAL ARGUMENT
On January 9, 1984, this Court entered an opinion in the above styled and numbered appeal affirming the trial court’s re-sentencing in Creek County District Court, Case No. CRF-77-118. On Petition for Rehearing, counsel for appellant reminds this Court that through inadvertance or oversight the opinion was rendered without allowing oral argument in accordance with Title 21 O.S.1981, § 701.13(D), and requests that the opinion be withdrawn and that oral argument be granted.
NOW THEREFORE, after considering appellant’s Petition for Rehearing and being fully advised in the premises, this Court finds that the Petition should be granted and that the opinion of January 9, 1984, should be withdrawn from publication.
IT IS THEREFORE THE ORDER OF THIS COURT, that the opinion filed for publication on January 9, 1984, shall be withdrawn from publication in its entirety.
IT IS THE FURTHER ORDER OF THIS COURT, that this appeal shall be set down for oral argument to be had on Wednesday, May 23, 1984, at 10:00 o’clock a.m. in the courtroom of the Court of Criminal Appeals, State Capitol, Oklahoma City, Oklahoma.
WITNESS OUR HANDS AND THE SEAL OF THIS COURT, this the 26th day of April, 1984.
HEZ J. BUSSEY, P.J.
TOM BRETT, J.